DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-5, and 7-14 and 16 are pending.
All claims are currently rejected.

Response to Arguments
Claim 1 element “image acquisition hardware assembly” is no longer interpreted under 35 U.S.C. 112(f) pursuant of Applicant’s amendments filed 05/19/2022.
Applicant remarks on pages 7-8 of Applicant’s responses filed 05/19/2022 that Gubbini (US 20120022379), does not teach wherein the communication interface is configured, upon determination that the console device is of a second type, to automatically switch an operating state…”
Applicant’s remarks have been fully considered and found persuasive. 
However, new grounds of rejections have been in view of Lemmerhirt, et al., US 20070167812, Gubbini, et al., US 20120022379 and Halmann, et al., US 20120099773 which teaches all the limitations of claim 1 in combination as demonstrated below.
Therefore, the claims stand rejected.

Withdrawn Rejections
Pursuant of Applicant’s responses filed 05/19/2022, the rejections made to claims 1-5 and 7-16 under 35 U.S.C. 112(b) have been withdrawn. 
Pursuant of Applicant’s responses filed 05/19/2022, the rejections made to claim 15 under 35 U.S.C. 112(d) has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is:
“recognition element…configured to communicate with the recognition device” in line 11 of claim 1; 
“recognition element” configured to communicate with the recognition device in line 12 of claim 1; 
“communication interface that is configured…”, in line 7 of claim 1
A review of the P.G. Pub. Version of the Specification discloses that:
For the means-plus-function of “communication interface” of claim 1, the specification discloses a wire connection in paragraph 68. 
Regarding the means-plus-function of “recognition device” and “recognition element”, the specification does not provide any structural evidence for the limitations. See the 35 U.S.C 112(a) and 35 U.S.C. 112(b) rejections that follow.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of communicating with the recognition device and communicating with the recognition element, respectively. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claims 2-5, 7-14 and 16 are rejected based on their respective dependencies on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitations “recognition device” and “recognition element” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraph 75 of the P.G. Pub version of the Specification only includes that “the ultrasound image acquisition device 46 comprises a recognition device 54 for recognizing an operating mode of the ultrasound image acquisition device, wherein the recognition device 54 is configured to recognize the operating mode depending on a type of the console device 16, 18 and/or an applicable communication standard of the interface 50”. This does not provide any structural detail for the recited “recognition device” of claim 1.
Paragraph 76 of the P.G. Pub version of Specification notes “The console device 16, 18 may include a recognition partner element 56 that may identify a type of the console device 16, 18 to the recognition device 54”. This provides no structural details for the recited “recognition element” of claim 1.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-5, 7-14 and 16 are rejected based on their respective dependencies on claim 1.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
Claim 1 recites “a console device selected from a first type comprising a mobile device and a second type comprising a cart-supported console”. The limitation should be amended to recite -- a console device selected from a first type of console device comprising a mobile device and a second type of console device comprising a cart-supported console --.
Claim 16 recites “wherein the communication interface is configured to determine the type of the based on the communication standard”. The limitation should be amended to recite --wherein the communication interface is configured to determine the type of the console device based on the communication standard--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4, 7-9, 11, and 13-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Lemmerhirt, et al., US 20070167812 in view of Gubbini, et al., US 20120022379 and Halmann, et al., US 20120099773.

Regarding claim 1, Lemmerhirt teaches an ultrasound imaging system (ultrasound system 10), comprising: 
an image acquisition device (handheld probe 14) comprising a transducer array configured to transmit ultrasound pulses and to receive ultrasound signals (paragraph 29); 
a console device (central console 12) selected from a first type comprising a mobile device and a second type comprising a cart-supported console (paragraph 20);
a signal processor configured to generate image data based at least in-part on the ultrasound receive signals (paragraph 24); and 
a communication interface (probe receiver 34 and probe transmitter 40 console transmitter 22 and console receiver 24 combine to form the communication link) coupling the image acquisition device to the console device (paragraph 28),
wherein the communication interface comprises a recognition device (probe receiver 34 and probe transmitter 40) located in the image acquisition device (fig. 3) and recognition element (console transmitter 22 and console receiver 24) located in the console device (fig. 2) 
Lemmerhirt does not each that the recognition element is configured to communicate with the recognition device for determining the type of the console device, wherein the communication interface is configured, upon determination that the console device is of the second type to switch an operating state of the image acquisition device.
However, Gubbini teaches an ultrasound imaging system 100 of fig. 1 which includes a controller 106 of fig. 1 and , according to paragraph 23, is configured to, based on information from the controller 106, the recognition element (communication interface 110 of the console in paragraph 28) is configured to communicate with the recognition device (communication interface 107 of the probe in paragraph 24) for determining the type of the console device, wherein the communication interface is configured, upon determination that the console device is of the second type to switch an operating state of the image acquisition device (paragraph 23 states that “the controller 106 identifies a suitable mode of operation and application mode based on a communication with the console 102”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lemmerhirt’ s apparatus to communicate with the recognition device for determining the type of the console device, wherein the communication interface is configured, upon determination that the console device is of the second type to switch an operating state of the image acquisition device, as taught by Gubbini for increasing the versatility and adaptability of the apparatus for various diagnostic scans, indicated in paragraph 27 of Gubbini. 
Lemmerhirt in view Gubbini does not teach to automatically switch an operating state of the image acquisition device from a first operating state in which image data is generated for display by the console device at a first frame rate to a second operating state, in which image data is generated for display by the console device at a second frame rate higher than the first frame rate.
However, Halmann teaches toggling between a high frame rate setting and a high resolution setting while acquiring image data (see abstract) where a control circuitry 208 is configured to automatically switch an operating state of the image acquisition device from a first operating state in which image data is generated for display by the console device at a first frame rate to a second operating state, in which image data is generated for display by the console device at a second frame rate higher than the first frame rate. Paragraph 65 describes the operation of the ultrasound imaging system 100 to toggle between a high frame rate and a high resolution scan settings, and paragraph 5 describes that the scan settings for the high frame rate are different from the high resolution setting, where the frame rate of the high frame rate setting is higher than in the high resolution mode according paragraph 57. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lemmerhirt’s probe, as modified by Gubbini, to automatically switch an operating state of the image acquisition device from a first operating state in which image data is generated for display by the console device at a first frame rate to a second operating state, in which image data is generated for display by the console device at a second frame rate higher than the first frame rate, as taught by Halmann, eliminating any delays in image acquisition and improving clinical outcomes (paragraph 60).

Regarding claim 2, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 1 above.
Lemmerhirt does not teach wherein the second operating state enables a volume ultrasound image acquisition and the first operating state enables a planar ultrasound image acquisition but not volume ultrasound image acquisition.
However, Helmann further teaches wherein the second operating state enables a volume ultrasound image acquisition and the first operating state enables a planar ultrasound image acquisition but not volume ultrasound image acquisition by stating in paragraph 38 that “In automatic switching embodiments, either a high resolution setting or a high frame rate setting can be automatically selected based on thresholds of change between successive data sets (e.g., successive 2D image frames and/or successive 3D volumes) during data acquisition.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lemmerhirt’s probe, as modified by Gubbini, such that the second operating state enables a volume ultrasound image acquisition and the first operating state enables a planar ultrasound image acquisition but not volume ultrasound image acquisition, as taught by Halmann, eliminating any delays in image acquisition and improving clinical outcomes (paragraph 60).

Regarding claim 4, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 1 above.
Lemmerhirt does not teach wherein the communication interface is configured to support at least two communication standards.
However, Gubbini further teaches wherein the communication interface is configured to support at least two communication standards (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lemmerhirt’ s apparatus such that the communication interface is configured to support at least two communication standards, as taught by Gubbini for increasing the versatility and adaptability of the apparatus for various diagnostic scans, indicated in paragraph 27 of Gubbini. 

Regarding claim 7, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 1 above.
Lemmerhirt further teaches a portable probe having a probe housing, wherein the transducer array of the image acquisition hardware device is located within the probe housing (see probe 14 of figs. 1 and 3).

Regarding claim 8, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 1 above.
Lemmerhirt further teaches an image processor (image engine 32 of paragraphs 26-27) configured to receive the image data and to provide display data (paragraphs 27-28).

Regarding claim 9, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 1 above.
Lemmerhirt teaches a beamformer (beam controller 20 of paragraph 24)

Regarding claim 11, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 1 above.
Lemmerhirt does not teach wherein the communication interface comprises a cable-connected interface.
However, Gubbini further teaches wherein the communication interface comprises a cable-connected interface (see paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lemmerhirt’ s apparatus such that the communication interface comprises a cable-connected interface, as taught by Gubbini for increasing the versatility and adaptability of the apparatus for various diagnostic scans, indicated in paragraph 27 of Gubbini. 

Regarding claim 13, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 1 above.
Lemmerhirt teaches wherein the console device (12) comprises a display (28) and an input device (see controls 18 in paragraph 21).

Regarding claim 14, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 1 above.
Lemmerhirt teaches wherein the console device of the second type (laptop computer paragraph 20) further comprises a central processing unit (image processor 26) for operating the mobile console (paragraph 21) and a display unit (28) configured to receive display data and to generate an image (paragraph 20).

Claims 3, 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemmerhirt in view of Gubbini and Halmann, as applied to claim 1, and further in view of Frelburger, et al., US 6475146.

Regarding claim 3, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 2 above. 
Lemmerhirt in view of Gubbini and Halmann does not teach wherein, in the second operating state, the image acquisition hardware device is configured to consume more power than in the second operating state.
However, Frelburger teaches a medical diagnostic ultrasound imaging system 100 which comprises a transducer 105, and coupled to a PDA 140 (see fig. 1). Frelburger teaches that the PDA is used for low power operation in col. 4, lines 63-64 and indicates that when docked, the user interface 145 of the PDA maybe used to control the ultrasound system in col. 8, lines 66-67and col. 9, lines 1-3 including generation of the images in col. 9, lines 3-7. As indicated col. 11, lines 62-67, such lower power operating state used with a PDA including “display brightness, depth gain settings, and frequency selection” is a first state and a second operating state with higher power includes “display brightness, depth gain settings and frequency selection” at a higher power. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lemmerhirt’s system, as modified by Gubbini and Halmann such that in the second operating state, the image acquisition hardware device is configured to consume more power than in the second operating state, as taught by Frelburger, as such a simplification would increase the functionality of the system while still providing safe accurate and complete examinations (see col. 1, lines 49-63 of Frelburger).

Regarding claim 12, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 11 above.
Lemmerhirt in view of Gubbini and Halmann wherein the communication interface further comprises a power line powering the ultrasound image acquisition device.
Frelburger further teaches wherein the communication interface further comprises a power line powering the ultrasound image acquisition device (See col. 6, lines 55-61 that the external interface 175 may include one or more of the following types of wired and/or wireless interfaces: infrared, RF based, such as Bluetooth or 802.1 1b, serial, cellular, plain old telephone services (“POTS”), universal serial bus, IEEE 1394 (FirewireTM), Ethernet or combinations thereof including interface technologies now or later developed such as satellite based technologies”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lemmerhirt’s system, as modified by Gubbini and Halmann such that the communication interface further comprises a power line powering the ultrasound image acquisition device, as taught by Frelburger, as such a simplification would increase the functionality of the system while still providing safe accurate and complete examinations (see col. 1, lines 49-63 of Frelburger).

Regarding claim 16, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 1 above.
Lemmerhirt in view of Gubbini and Halmann wherein the first type of console device is associated with a first communication standard and the second type of console device is associated with a second commination standard, and wherein the communication interface is configured to determine the type of the based on the communication standard.
Frelburger further teaches wherein the first type of console device is associated with a first communication standard and the second type of console device is associated with a second commination standard (see col. 8, lines 33-40 to describe different interfaces for docking the PDA to the ultrasound system and col. 8 lines 48-57 describing confirming the docking of a preferred device over another device based on the interfaces), and
wherein the communication interface is configured to determine the type of the based on the communication standard (see col. 8, lines 33-40 to describe different interfaces for docking the PDA to the ultrasound system and col. 8 lines 48-57 describing confirming the docking of a preferred device over another device based on the interfaces).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lemmerhirt’s system, as modified by Gubbini and Halmann such that the first type of console device is associated with a first communication standard and the second type of console device is associated with a second commination standard, and wherein the communication interface is configured to determine the type of the based on the communication standard, as taught by Frelburger, as such a simplification would increase the functionality of the system while still providing safe accurate and complete examinations (see col. 1, lines 49-63 of Frelburger).


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemmerhirt in view of Gubbini and Halmann, as applied to claim 1, and further in view of D’Angelo, et al, US 20040123106, hereafter referred to as “D’Angelo”.

Regarding claim 5, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 1 above.
Lemmerhirt does not teach wherein the communication interface is configured to use a first communication standard in a first operating state and a second communication standard in a second operating state. 
However, Gubbini teaches wherein the communication interface is configured to use a first communication standard in a first operating state and a second communication standard in a second operating state (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lemmerhirt’ s apparatus such that the communication interface is configured to use a first communication standard in a first operating state and a second communication standard in a second operating state, as taught by Gubbini for increasing the versatility and adaptability of the apparatus for various diagnostic scans, indicated in paragraph 27 of Gubbini. 
Lemmerhirt in view of Gubbini and Halmann does not teach wherein the second communication standard comprises a higher data transfer rate than the first communication standard.
However, D’Angelo teaches an apparatus for securing data (see paragraph 31) and includes in paragraph 33 that “to support faster communication and to reduce the real or perceived risks of wireless communication of the AE with a DC 40, CD 200, DO 300 and/or IASW 80 objects (for example during certain sensitive administrative processes), certain embodiments of the AE 1 may be provided with a " wired" interface connector 18 such as USB, FireWire, serial, Dallas Semiconductor button, docking station or other similar means, as depicted in FIG. 4”. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide Lemmerhirt’s system, as modified by Gubbini and Halmann, with D’Angelo’s wired and wireless communication configurations that demonstrating a faster data transfer rate in wired options compared to wireless options for cost effective system. See paragraphs 3-4 of D’Angelo.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemmerhirt in view of Gubbini and Halmann, as applied to claim 1, and further in view of Poland, et al., US 20030158482, hereafter referred to as “Poland”.

Regarding claim 10, Lemmerhirt in view of Gubbini and Halmann teaches all the limitations of claim 1 above.
Lemmerhirt in view of Gubbini and Halmann fails to teach wherein the beamformer comprises a master beam former and a plurality of micro beam formers.
However, Poland teaches wherein the beamformer comprises a master beam former (dynamic beamformer 20 of fig. 5) and a plurality of micro beam formers (sub-array beamformers 18 of fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lemmerhirt’s system, as modified by Gubbini and Halmann, with Poland’s dynamic beamformer and sub-array beamformers for to make the apparatus energy efficient. See paragraph 3 of Poland. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/               Examiner, Art Unit 3793                           

                                                                                                                                                                                                                                                                                                                                                                                                                                    /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793